ACCEPTED
                                                                                          01-14-00593-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     4/27/2015 2:31:55 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00593-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   4/27/2015 2:31:55 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                         Clerk
                                     At Houston

                              

                                    No. 1344348
                             In the 338th District Court
                              Of Harris County, Texas

                              

                              TONY ESCOBAR
                                      Appellant
                                         v.
                         THE STATE OF TEXAS
                                      Appellee

                              

       STATE’S THIRD MOTION FOR EXTENSION OF TIME
           IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s brief in this cause, and,

in support thereof, presents the following:
   1. Appellant was convicted of capital murder and sentenced to life
      imprisonment in the Institutional Division of the Texas Department of
      Criminal Justice.

   2. Appellant filed a written notice of appeal on July 3, 2014.

   3. The State’s brief was due on April 27, 2015.

   4. A final extension of time in which to file the State’s brief is requested until
      May 12, 2015.

   5. The following facts are relied upon to show good cause for the requested
      extension:

        i.   The undersigned attorney has been engaged in the preparation
             of the State’s Brief in Cause No. 01-14-00486-CR, Mark
             Castellano, Appellant v. The State of Texas, Appellee, which
             was filed on March 31, 2015.

       ii.   The undersigned attorney has been engaged in the preparation
             of the State’s Brief in Cause No. AP-77039, Jeffrey Keith
             Prevost, Appellant v. The State of Texas, Appellee, which is due
             to be filed on June 8, 2015.


      WHEREFORE, the State prays that this Court will grant an additional

extension of time until May 12, 2015 in which to file the State’s brief in this cause.


                                                     Respectfully submitted,


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Wayne T. Hill
             4615 Southwest Freeway, Suite 600
             Houston, Texas 77027
             Tel: (713) 623-8312
             Fax: (713) 626-0182
             wthlaw@aol.com


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: April 27, 2015